Citation Nr: 1542944	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  12-03 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of VA cardiac treatment in 1999.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:  Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel
INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956.  He died in November 2013, and the appellant is his surviving spouse.

In June 2014, the RO notified the appellant that her status as a substituted claimant had been recognized and approved.  A person eligible for substitution is defined as "a living person who would be eligible to receive accrued benefits due to the claimant . . ."  See 38 U.S.C. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).  Accordingly, the appellant is substituted in place of the Veteran to prosecute the appeal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2015, the appellant cancelled a previously requested Board hearing.

The reopened issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of VA cardiac treatment in 1999 and the issue of service connection for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction. 


FINDINGS OF FACT

1.  In a decision in October 2002, the RO continued a denial of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of VA cardiac treatment in 1999.  After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination. 

2.  The additional evidence presented since the rating decision in October 2002 by the RO, pertaining to entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of VA cardiac treatment in 1999, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2002 RO decision, which denied reopening the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of VA cardiac treatment in 1999, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  The criteria for reopening the previously denied claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of VA cardiac treatment in 1999 have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening a Previously Denied Claim

Procedural History and Evidence Previously Considered

In a rating decision in October 2002, the RO continued a denial of the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of VA cardiac treatment in 1999 that was previously denied in July 2002.  The RO denied the claim on grounds that the medical evidence did not establish that the care given to the Veteran at the VA Medical Center (VAMC) in Denver, Colorado resulted in additional disability and that such claimed additional disability was due to the fault of the VAMC or that such additional disability was not reasonably foreseeable.  After the Veteran was notified of the determination and of his appellate rights by an October 2002 letter, he did not appeal the adverse determination.  As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  

The evidence previously considered consisted of VA treatment records showing cardiac treatment, including a May 1999 coronary artery bypass grafting (CABG) surgery and a December 1999 CABG redo surgery, and private treatment records from Poudre Valley Hospital showing treatment for the Veteran's cardiac condition, including a March 2000 CABG redo surgery.  

Current Claim to Reopen and Additional Evidence

The current claim to reopen was received by VA in June 2009 from the Veteran prior to his death.  He stated that he has residuals of removal of veins from both legs and left arm, and pain and numbness in the bilateral legs more on the left side.  The Veteran contended that this additional disability occurred following two surgeries in 1999 at the Denver VAMC.  He stated that subsequent surgery at Poudre Valley Hospital was needed in March 2000 to redo everything that was done at the VAMC.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of VA cardiac treatment in 1999 consists, in part, of private treatment records from Poudre Valley Hospital showing continued treatment for the Veteran's cardiac condition noting pain in the legs and a history of coronary artery disease having previously undergone coronary bypass surgery, including a redo operation 10 years ago.  The Veteran also submitted a statement in June 2009 stating the claimed current residuals suffered from the 1999 VA surgeries.

As the additional evidence relates to an unestablished fact necessary to substantiate the claim, namely, the Veteran's ongoing cardiac treatment and statements describing the claimed residuals, the lack of such evidence was in part the basis for the previous denial of the claim, the additional evidence is new and material under 38 C.F.R. § 3.156(a).  For this reason, the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of VA cardiac treatment in 1999 is reopened.  38 U.S.C.A. § 5108.  The reopened claim is addressed further in the remand section.


ORDER

The application to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of VA cardiac treatment in 1999 is granted and, to this extent only, the appeal is granted.


REMAND

As the RO has not adjudicated the reopened claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of VA cardiac treatment in 1999 on the merits, due process requires that the claim be remanded for initial consideration of all the evidence by RO.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).   In view of the claim being reopened, a VA medical opinion should be obtained.

During VA treatment in May 1999, it was noted that the Veteran was receiving benefits from the Social Security Administration (SSA).  To the extent these were disability benefits, there may be records relevant to the case.  There are a few SSA records from 1987 pertaining to a disallowed disability benefits claim.  As such, any additional records must be obtained on remand from SSA.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  

A response from the National Personnel Records Center (NPRC), dated August 2009, indicates that the Veteran's service treatment records are not available as they have been destroyed in a 1973 fire.  The Board recognizes that there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been, or in actuality were, destroyed was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In this case, the RO contacted the NPRC and received a negative reply for service treatment records and service personnel records.  Although the Veteran was advised of the unavailability of these documents and was advised that he may submit evidence from alternative sources to establish his claim for service connection in a letter dated August 2009, it does not appear that the Veteran was ever provided with an NA (National Archives) Form 13055 ("Request for Information Needed to Reconstruct Medical Data") to complete so that additional efforts could be made to locate records from other sources in an attempt to reconstruct lost medical data.  See M21-M Part III.iii.2.E.1.b. (2015) (pertaining to records destroyed at the NPRC).  As a result, in order to meet VA's heightened obligations in this case, the appeal must be remanded so that the appellant, who has been substituted for the Veteran in this appeal, can be provided with an NA Form 13055, as well as any additional development that may be warranted based upon the information provided.  Accordingly, a remand is necessary in order to ensure VA's compliance with its duty to assist in fire-related cases.  

Moreover, the death certificate was signed by a private physician and a medical office address was provided in Fort Collins, Colorado.  Also, the Veteran had mentioned having a back surgery performed in the 1990s.  As the matter is being remanded for further development, the RO is to ask the appellant to provide authorization for the release of the Veteran's private medical records, including any medical records available from the medical examiner listed on the death certificate.

Finally, as additional records are being requested that are potentially relevant to the claim of service connection for a back disability, another VA opinion must be obtained.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The Veteran contended that, although he may have injured his back again later in life, the back disability (including degenerative disc disease) was actually caused by weakness resulting from in-service parachute jumps.  He maintained that the wear and tear from 50-100 jumps during active duty caused the later problems.

Accordingly, these issues are REMANDED for the following actions:

1.  Contact the appellant and obtain the names and addresses of all medical care providers who treated the Veteran prior to his death, including treatment for his cardiac condition and back disability during his lifetime, the medical reports regarding a back surgery in the 1990s, and medical reports from the medical examiner listed on the death certificate.  After securing the necessary releases, obtain these records, including any outstanding VA treatment records.  

2.  Request from the SSA complete copies of the determination on the Veteran's claim for disability benefits, together with the medical records that served as the basis for such determination.  All attempts to fulfill this development must be documented.  If the search for these records is negative, that must be noted and the Veteran must be informed in writing.

3.  Send notice to the appellant informing her that the Veteran's service treatment records are not available.  Also, an NA Form 13055 must be included with the notice with an explanation that further attempts to obtain the missing records cannot be undertaken without the completed form.  

4.  Following the above development, make arrangements to obtain a medical opinion regarding the claim of service connection for a back disability.  The reviewer should review the claims file.

The reviewer is to offer an opinion as to whether the Veteran's back disability had its onset during or is related to active service, including parachute jumps during service.  

A complete rationale must be provided for all opinions offered.  

5.  Also, make arrangements to obtain a medical opinion from a physician regarding the 38 U.S.C.A. § 1151 claim with a VA medical facility other than the Denver VAMC.  The physician should review the claims file.

The physician is requested to answer the following questions:

A.  Did the Veteran suffer additional disability in 1999 at the Denver VAMC, not of his own willful misconduct, as the result of hospital care, medical or surgical treatment, or examination furnished the veteran by the Denver VAMC?

B.  Was any additional disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination?

C.  Was any additional disability proximately caused by an event not reasonably foreseeable?  That is, was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

In addressing these questions, the examiner should opine whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care or medical treatment without the Veteran's informed consent.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the appellant and VA treatment records.  

6.  Finally, readjudicate the appeal, including the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of VA cardiac treatment in 1999 on the merits.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


